This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 145 SSM 24
The People &c.,
            Respondent,
        v.
Joseph W. Kislowski,
            Appellant.




          Submitted by William E. Montgomery, III, for appellant.
          Submitted by Benjamin R. Smith, for respondent.




MEMORANDUM:
          The order of the Appellate Division should be reversed
and the amended violation of probation petition dismissed.
          Defendant Joseph Kislowski appeals from an order of the
Appellate Division, which affirmed County Court's judgment, among


                              - 1 -
                                 - 2 -                           SSM 24

other things, revoking defendant's probation (People v Kislowski,
145 AD3d 1197 [3d Dept 2016]).    County Court determined that
defendant violated the terms of his probation, which prohibited
him from associating with any convicted criminals, when on four
occasions he picked up and walked the dog he once shared with his
former intimate partner, who had a DWI misdemeanor conviction.
The amended violation of probation petition, which listed four
dates on which defendant allegedly "had contact with" a convicted
criminal, but did not include any additional information, was
facially insufficient as it did not comport with the statutory
requirement of providing probationer with the time, place, and
manner of the alleged violation (CPL 410.70).        Here, the defect
in the amended petition was not cured by defendant's questions
posed to the court at the prior arraignment, the substance of
which indicated that he did not have notice of the manner in
which he allegedly violated a condition of his probation.
*   *   *   *   *   *   *   *     *      *   *   *   *   *   *   *      *
On review of submissions pursuant to section 500.11 of the Rules,
order reversed and amended violation of probation petition
dismissed, in a memorandum. Chief Judge DiFiore and Judges
Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.

Decided November 21, 2017




                                 - 2 -